ICJ_072_ReviewJudgment333UNAT_CARAT_NA_1987-05-27_ADV_01_NA_05_FR.txt. 110

OPINION DISSIDENTE DE M. SCHWEBEL

[Traduction]

Je me suis associé à mes collègues en votant pour la décision de donner
un avis consultatif en l’espèce et pour la réponse de la Cour à la question 1,
mais je me vois obligé, à regret, de me dissocier de l’avis dans son en-
semble car je n’approuve pas la réponse de la Cour à la question essen-
tielle, à savoir la question 2.

OBSERVATIONS SUR LA QUESTION |

J'ai voté, non sans hésitation, pour la réponse que la Cour a donnée à
la question 1. Je crois que cette réponse est bonne, mais non parce que
le jugement n° 333 du Tribunal administratif des Nations Unies est
bien fondé, ni parce que le Tribunal a répondu dûment ou correctement
à la question de savoir s’il existait un obstacle juridique au renouvelle-
ment de l'engagement de M. Yakimetz à l'Organisation des Nations Unies
après la venue à expiration de son contrat de durée déterminée, le
26 décembre 1983. Au contraire, le jugement du Tribunal est entaché
d'erreurs et la réponse en quelque sorte déductive qui a été donnée à la
question de l’obstacle juridique n’était pas étayée par les faits. Néan-
moins, la réponse de la Cour à la question 1 peut être considérée comme
correcte dans les limites étroites de cette question, telle que la Cour a
choisi de Pinterpréter — de façon encore plus étroite: le Tribunal n’a
pas manqué d'exercer sa juridiction puisqu’on peut déduire du texte ellip-
tique du jugement n° 333, éclairé par l'opinion concordante et l’opinion
dissidente qui y sont jointes, que le Tribunal a fait porter sa réflexion sur
la question de savoir s’il existait un obstacle juridique à une nomination
de carrière. Pour autant que le texte de ce jugement le laisse voir, la ré-
flexion du Tribunal était loin d’être claire; en tout cas le jugement ne tra-
duit pas clairement les ratiocinations du Tribunal à ce sujet. Pour les
raisons que sir Robert Jennings expose dans l’opinion dissidente qui suit
la présente opinion, la réponse de la Cour à la question 1 peut cepen-
dant se défendre, puisque, par son jugement, le Tribunal semble moins
avoir manqué d'exercer sa juridiction que l’avoir exercée de façon erronée.
Par conséquent, voter pour la réponse de la Cour à la question 1 n’im-
plique nullement que les résultats des réflexions du Tribunal sur la
question de l’obstacle juridique soient corrects. A juste titre, la Cour s’est
retenue de formuler de telles conclusions ou déductions dans son avis
consultatif.

96
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 111
OBSERVATIONS SUR LA QUESTION 2

Les problèmes essentiels de l’affaire Yakimetz sont visés dans la ques-
tion 2. Comme le Secrétaire général l’a reconnu, les Parties s’opposent
«essentiellement sur le point de savoir si le cas du requérant a été «pris
équitablement en considération» aux fins d’une nomination de carrière
conformément [à] la résolution 37/126 de l’Assemblée générale...»
(A/AC.86/R.118). S'il ne l’a pas pas été et que le Tribunal déclare qu'il Fa
été, il s’agit alors de savoir si, ce faisant, le Tribunal « a commis une erreur
de droit concernant les dispositions de la Charte des Nations Unies ».

Pour les raisons précises que sir Robert Jennings expose fort bien dans
son opinion dissidente — et au vu notamment de la teneur de la corres-
pondance échangée entre le Secrétaire général et M. Yakimetz, que sir
Robert Jennings cite entièrement et sur laquelle il n’est pas besoin de
revenir dans la présente opinion — je suis convaincu qu’en réalité le
Secrétaire général n’a pas pris «équitablement en considération» — ni
même pris du tout en considération — le cas de M. Yakimetz aux fins
d’une nomination de carrière. La lettre écrite au nom du Secrétaire
général le 21 décembre 1983 est claire et nette. Il y est dit que le cas de
M. Yakimetz ne peut être pris équitablement en considération aux fins
d’une nomination de carrière et il est ajouté: «votre situation n’est pas la
même que celle de «la plupart des fonctionnaires» ayant des états de
service comparables puisque votre présent contrat a été conclu sur la base
d’un détachement de la fonction publique de votre pays». Il y est déclaré
que, puisqu'il est détaché et que cela ne saurait par conséquent l’auto-
riser «à compter sur une prolongation sans la participation de toutes les
parties initialement en cause » et puisque son engagement ne l’«autorise
pas … à compter ... sur une nomination d’un type différent», son nom ne
peut pas être «transmis à l’organe compétent en matière de nominations
et de promotions afin que [son] cas soit équitablement pris en considéra-
tion» aux fins d’une nomination de carrière». Je ne vois pas comment
une analyse de la correspondance entre le Secrétaire général et M. Yaki-
metz, en particulier de la lettre du 21 décembre 1983, peut étayer une autre
interprétation. J’estime que l'interprétation que le Tribunal et la Cour ont
donnée de cette correspondance n’est pas convaincante et même, pour
reprendre les termes de sir Robert Jennings, qu’elle n’est « pas possible ».

Il est intéressant de relever que le Tribunal lui-même n’a pu que se ré-
férer à ce qu’«il semble que le défendeur ait décidé»: se fondant sur la
teneur de la lettre décisive du 21 décembre 1983, le Tribunal prétend
qu’« on ne peut qu’en déduire » ce qu’il en déduit. Or il ne peut se fonder
sur les termes mêmes de cette lettre, qui indiquent le contraire.

Certes il est dit dans la lettre du 21 décembre 1983 que «le Secrétaire
général a examiné attentivement les questions» soulevées par M. Yaki-
metz dans la lettre de son conseil en date du 13 décembre 1983 et notam-
ment la question du droit de M. Yakimetz à ce que son cas soit « pris équi-
tablement en considération » aux fins d’une nomination de carrière. Mais
les termes de la lettre du 21 décembre excluent expressément cette prise en

97
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 112

considération; par conséquent, la déduction que le Tribunal prétend dé-
couvrir, en se fondant seulement sur la mention des «questions » soule-
vées que le Secrétaire général a examinées, est fantaisiste. C’est aller du
particulier au général. Il est également significatif que le Tribunal se soit
senti obligé de reprocher au Secrétaire général de n’avoir pas indiqué « de
façon spécifique » avant le 26 décembre 1983 qu’il avait «pris équitable-
ment en considération » le cas du requérant aux fins d’une nomination de
carrière; le Tribunal a marqué sa réprobation parce que le Secrétaire gé-
néral n’avait « pas indiqué suffisamment tôt et de façon spécifique » le fait
qu’il avait pris le cas en considération aux fins d’une nomination de car-
rière comme l’y «enjoignait» l’Assemblée générale. Or le Tribunal ne
donne nulle part dans le jugement la moindre preuve directe à l’appui de
sa conclusion concernant ce fait (qu’il reconnaît d’ailleurs n’être rien de
plus qu’une déduction); le Secrétaire général n’en a pas non plus donné
à un stade quelconque de l’affaire. Pour sa part, la Cour, qui a examiné
minutieusement le dossier, n’a pas pu apporter une preuve quelcon-
que à l’appui de la conclusion du Tribunal selon laquelle le Secrétaire
général avait pris équitablement en considération la candidature de
M. Yakimetz à un poste de carrière, ni même qu'il l’avait du tout prise en
considération.

Deux autres éléments renforcent la conclusion que sir Robert Jennings,
M. Evensen et moi-même partageons à ce sujet. Comme moi, ils sont mal
à l’aise devant l'interprétation déductive que le Tribunal et la Cour ont
donnée de la correspondance pertinente. Le premier de ces éléments est
que le Secrétaire général a interdit à M. Yakimetz de pénétrer dans l’en-
ceinte de l'Organisation des Nations Unies, interdiction qui lui a été si-
gnifiée peu après qu'il eut démissionné de toutes ses fonctions officielles
dans la fonction publique soviétique et présenté sa demande d'asile aux
Etats-Unis, et qui a été maintenue jusqu’à la fin de son engagement à l’Or-
ganisation. Dans les observations présentées à la Cour le 26 juin 1985 au
nom du Secrétaire général, il est expliqué (ce qui ne l’avait pas été à
M. Yakimetz à l’époque pertinente) que la «décision ... d’interdire au re-
quérant, qui était au centre d’une controverse entre deux Etats Membres,
de pénétrer dans les bâtiments du Siège était une décision administrative
prise à la lumière de toutes les circonstances de l’affaire et afin de parer à
l'éventualité de conséquences susceptibles de troubler le fonctionnement
du Secrétariat» (par.. 17).

Le moins qu’on puisse dire de cette décision extraordinaire est qu’elle
ne laisse guère supposer que le Secrétaire général était alors disposé, à
l’époque, ou qu’il l’a été par la suite, à prendre le cas de M. Yakimetz équi-
tablement en considération aux fins d’une nomination de carrière. Peut-
on vraiment supposer que, au cours de toute la période pendant laquelle il
était interdit à M. Yakimetz de pénétrer dans l’enceinte de l'Organisation,
le Secrétaire général a pris son cas équitablement en considération aux
fins d’une nomination de carrière? Peut-on penser que le Secrétaire gé-
néral était d’avis qu’un fonctionnaire, méritant d’être empêché d'accéder
à son bureau, aux couloirs des bâtiments du Siège et à la cafétéria, méritait

98
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 113

aussi que son cas soit pris équitablement en considération aux fins d’une
nomination de carrière à l’expiration d’un engagement de durée déter-
minée qu'il était empêché d’honorer dans l’enceinte de l’Organisation ?
Les «conséquences susceptibles de troubler... », auxquelles le Secrétaire
général a fait allusion après coup, auraient-elles disparu après 1983,
quand M. Yakimetz, devenu titulaire d’un poste permanent, aurait rempli
ses fonctions, ou cette remarque du Secrétaire général indique-t-elle que
le cas de M. Yakimetz, fonctionnaire discuté dont la présence à la café-
téria pour déjeuner aurait pu «troubler » quoi que ce soit, ne pouvait pas
être pris sérieusement en considération en vue d’une nomination de car-
rière à l'Organisation, malgré ses états de service excellents et bien que la
résolution 37/126 exigeât que son cas fût pris équitablement en considé-
ration ?

Le second élément est que le Secrétaire général n’a pas accusé réception
de la candidature de M. Yakimetz à un poste permanent, présentée offi-
ciellement par lui le 9 janvier 1984, soit quelques jours après la venue à
expiration de son engagement de durée déterminée, et qu’il y a moins en-
core donné suite. Cette réaction, ou ce manque de réaction devant la can-
didature de M. Yakimetz à un poste de carrière laisse présumer non pas
que son cas a été «pris équitablement en considération», mais qu'il n’a
pas été pris en considération du tout. Peut-être l’absence de réponse du
Secrétaire général à la candidature de M. Yakimetz s’explique-t-elle
autrement, d’une façon plus favorable à la position du Secrétaire général,
mais cette explication n’a pas été fournie.

On peut supposer que le Secrétaire général n’a pas répondu à M. Yaki-
metz, qui avait présenté sa candidature à un poste de carrière le 9 janvier,
parce que ce dernier avait introduit sa requête auprès du Tribunal admi-
nistratif le 6 janvier. Mais ce n’est qu’une conjecture. Ce qui est signifi-
catif, c’est que le Secrétaire général n’a jamais fait valoir cet argument, ni
auprès de M. Yakimetz en janvier 1984 comme il aurait fort bien pu le
faire, ni par la suite devant le Tribunal ou la Cour. On ne peut qu’en
conclure que l’absence d’accusé de réception ou de réponse à la candida-
ture présentée le 9 janvier par M. Yakimetz confirme que le Secrétaire
général n’a pas pris équitablement ni même pris du tout en considération
cette candidature.

NATURE DE L’ERREUR DE DROIT « CONCERNANT » LA CHARTE; OBSERVATIONS
COMPLÉMENTAIRES SUR LA QUESTION 2, Y COMPRIS L’ERREUR DU TRIBUNAL
CONCERNANT L'ARTICLE 101, PARAGRAPHE |, DE LA CHARTE

Avant d'examiner de plus près les erreurs de droit concernant les dispo-
sitions de la Charte des Nations Unies, que le Tribunal administratif a
commises en l’espèce, il convient peut-être de formuler des observations
sur la disposition pertinente du statut du Tribunal. Les termes de l’ar-
ticle 11 du statut du Tribunal, de même que les travaux préparatoires,
montrent clairement qu’une erreur de droit «concernant» (relating to) les

99
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 114

dispositions de la Charte des Nations Unies ne doit pas mettre ouverte-
ment et directement en cause une disposition de la Charte. Il suffit que
l'erreur soit «en relation avec» la Charte, qu’elle s’y «rapporte» ou s’y
«rattache ». (Voir les définitions des termes relate et relating dans The Ox-
ford Dictionary, vol. VIII, 1910, p. 397-398, et dans le Webster's Third New
International Dictionary of the English Language, Unabridged, 1976,
p. 1916.) Les mots «les dispositions» de la Charte ne sauraient s’appli-
quer a toutes les dispositions de cet instrument car le Tribunal ne peut
commettre d’erreur visant toutes ces dispositions; ils s’appliquent néces-
sairement à «une ou plusieurs dispositions » de la Charte. Pour qu’une
erreur puisse constituer un motif de contestation d’un jugement du Tri-
bunal, il faut qu’elle soit en relation avec au moins une des dispositions de
la Charte ou qu’elle se rattache au moins à l’une d'elles. De plus, lorsque
l’article 11 du statut du Tribunal a été adopté, les auteurs du libellé en
question ont déclaré que: « Les mots «concernant les dispositions de la
Charte» ne visent pas seulement l'interprétation des dispositions de la
Charte, mais aussi l'interprétation ou l'application du statut du personnel
édicté en application du chapitre XV de la Charte.» (A/AC.78/SR.10, p. 3,
cité en l’affaire de la Demande de réformation du jugement n° 273 du Tri-
bunal administratif des Nations Unies, C.LJ. Recueil 1982, p.394, par. 9, et
p. 469, par. 21 ; les italiques sont de moi.) Il était entendu que:

« Dans l'esprit des auteurs, la formule « erreur de droit concernant
les dispositions de la Charte» visait non seulement le cas où le Tri-
bunal administratif aurait apparemment mal interprété la Charte
mais aussi le cas où, en interprétant et en appliquant certains des
articles du statut du personnel, il aurait apparemment agi d’une fa-
çon incompatible avec les dispositions du chapitre XV de la Charte. »
(Nations Unies, Documents officiels de l’Assemblée générale, dixième
session, annexes, rapport du Comité spécial chargé d’étudier la ques-
tion de la réformation des jugements du Tribunal administratif, p. 10,
cité dans C.J. Recueil 1982, p. 471, par. 24.)

Lorsque le Secrétaire général n’applique pas une disposition d’une ré-
solution qu’il est tenu d’appliquer et que l’Assemblée générale a adoptée
en vertu du pouvoir que lui confère l’article 101, paragraphe 1, de la
Charte, lequel dispose que: « Le personnel est nommé par le Secrétaire
général conformément aux règles fixées par l’Assemblée générale», et
lorsque le Tribunal administratif omet de relever cette carence — et ac-
cepte ainsi la non-application de cette règle applicable — le Tribunal
commet une erreur de droit « concernant» la Charte. C’est exactement ce
qui s’est passé en l’espéce. Ce sont précisément les cas de ce genre que
l’Assemblée générale entendait viser lorsqu’elle a adopté l’article 11 du
statut du Tribunal administratif, comme le montrent les citations des tra-
vaux préparatoires reproduites ci-dessus.

Certes, le Secrétaire général ne reconnaît pas maintenant avoir omis
d'appliquer une disposition d’une résolution de l’Assemblée générale
qu’il admet devoir appliquer. Mais il a affirmé devant le Tribunal admi-

100
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 115

nistratif et devant la Cour ce qu'il avait omis de dire à M. Yakimetz, à
savoir qu’il avait pris son cas équitablement en considération aux fins
d’une nomination de carrière. Le Secrétaire général s’est trouvé dans une
position difficile en raison des circonstances de l’espèce et ses affirma-
tions ont mis le Tribunal et la Cour dans une situation délicate. Les hésita-
tions du Tribunal et de la Cour à écarter les affirmations du Secrétaire
général sont compréhensibles. Toutefois, comme sir Robert Jennings le
démontre, le droit et la procédure se caractérisent en matière administra-
tive par le fait qu’il est possible de rejeter les affirmations de l’administra-
tion. Si ce qu’est un fait dépend uniquement de ce que l’administration en
dit après coup, sans preuve, le droit, la procédure et les tribunaux sont
inutiles en matière administrative. Pour ma part, avec tout le respect que
j'ai pour la bonne volonté et la bonne foi du Secrétaire général, je dois dire
à regret que les déclarations qu’il a faites sans preuve à l’appui ne peuvent
être acceptées comme s’imposant.

Il en irait autrement si, pour établir qu’il avait pris le cas en considéra-
tion, comme il le prétend, le Secrétaire général ne s’était pas borné à faire
des déclarations générales et péremptoires bien après le moment crucial,
dans un cadre purement contentieux et devant le Tribunal et la Cour ex-
clusivement (il n’a rien dit de pareil à M. Yakimetz au moment crucial). Il
en irait autrement si le représentant du Secrétaire général avait rédigé en
des termes différents sa lettre du 21 décembre 1983 à M. Yakimetz. Loin
d’informer M. Yakimetz que son cas était, avait été ou serait pris équita-
blement en considération aux fins d’une nomination de carrière, le Secré-
taire général lui a écrit à ce moment-là qu’il ne pouvait pas le prendre en
considération aux fins d’une nomination de carrière «puisque [son] pré-
sent contrat était conclu sur la base d’un détachement de la fonction pu-
blique de [son] pays». Je ne crois pas que le Secrétaire général puisse dire
maintenant le contraire de ce qu’il a dit au moment déterminant.

LE RÔLE DE LA COUR DANS LES AFFAIRES DE CE GENRE

La Cour se rassure sur la justesse d’un avis dont elle ne paraît pas très
sûre en affirmant qu’elle n’a pas pour rôle, dans les affaires de ce genre, de
refaire le procès ni d'essayer de substituer son opinion sur le fond à celle
du Tribunal. Mais elle n’insiste pas autant sur le fait, relevé par elle
en 1982, que

«il lui incombe au plus haut degré ... de rechercher si l’interprétation
ou l’application particulière que le Tribunal fait de ce statut et de ce
règlement contredit une disposition de la Charte» (CIJ. Re-
cueil 1982, p. 359, par. 66).

La Cour omet de souligner que, comme elle l’a déclaré en 1973, son rôle
est de déterminer s’il ressort des circonstances de l’espèce, «concernant le
fond ou ia procédure », qu’une contestation formulée contre le jugement
pour l’un des motifs mentionnés à l’article 11 est fondée :

101
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 116

«Ce faisant, la Cour ne s’en tient pas à la teneur de la décision
contestée elle-même mais elle prend en considération tous les aspects
de la procédure qui s’est déroulée devant le Tribunal ainsi que tous
les éléments pertinents que le fonctionnaire et le Secrétaire général
lui soumettent au sujet des objections soulevées contre le jugement.
La Cour examine ces objections au fond, compte tenu des renseigne-
ments dont elle dispose.» (Demande de réformation du jugement
n° 158 du Tribunal administratif des Nations Unies, C.I.J. Recueil 1973,
p. 188, par. 47.)

En effet, comme la Cour l’a déclaré plus loin dans l'affaire Fasla, «si un
jugement était contesté en raison d’une erreur de droit concernant les dis-
positions de la Charte, la Cour ... pourrait ... être appelée à examiner la
décision au fond » (ibid., par. 48). La Cour a en outre affirmé que, dans une
procédure de réformation, elle ne s’estime pas «empêchée d'examiner les
faits de la cause en toute liberté ou de contrôler l’appréciation des faits par
le Tribunal » (ibid., p. 207, par. 85).

Le pouvoir qu’a la Cour d’examiner les faits de la cause en toute liberte
et de statuer sur le fond du jugement du Tribunal est confirmé par le fait
que les avis consultatifs qu’elle donne dans des affaires de ce genre s’impo-
sent au Secrétaire général et au Tribunal. Selon l’article 11, paragraphe 3,
du statut du Tribunal:

«Chaque fois que la Cour est priée de donner un avis consultatif,
le Secrétaire général ou bien donne effet à l’avis de la Cour, ou bien
prie le Tribunal de se réunir spécialement pour confirmer son juge-
ment initial ou rendre un nouveau jugement, conformément à l’avis
de la Cour. S’il n’est pas invité à se réunir spécialement, le Tribunal,
à sa session suivante, confirme son jugement ou le rend conforme à
l'avis de la Cour.»

Les mots «conformément à l’avis de la Cour», qui figurent dans la pre-
mière phrase de la citation ci-dessus, commandent l’ensemble de la pro-
position, comme le montre la ponctuation. II faut donc soit que le Secré-
taire général lui-même donne effet à l’avis de la Cour, soit que le Tribunal
se mette en devoir de confirmer son jugement initial ou de rendre un nou-
veau jugement, chacun de ces jugements devant être confirmé ou rendu
«conformément à l’avis de la Cour». Cette interprétation inévitable est
étayée par la seconde phrase de la disposition précitée, qui oblige de
même le Tribunal à rendre son jugement «conforme à l’avis de la Cour».
Comme la Cour l’a reconnu elle-même en l'affaire Fasla, «l'avis rendu par
la Cour [doit] avoir un effet décisoire à Pégard des questions en litige»
dans l’affaire portée devant le Tribunal administratif (C_LJ. Recueil 1973,
p. 182, par. 39). C’est là un «effet spécial que l’article 11 du statut du Tri-
bunal administratif des Nations Unies attribue à l’avis de la Cour » (ibid.,
p. 183, par. 39).

De plus, lors de l’adoption de l’article 11 du statut du Tribunal adminis-

102
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 117

tratif, ceux qui l’avaient proposé ont reconnu qu'il convenait «que la
Cour internationale de Justice soit l'autorité compétente en dernier res-
sort pour interpréter les dispositions de la Charte ou du statut du personnel
que les décisions du Tribunal peuvent mettre en jeu » (Nations Unies, Do-
cuments officiels de l'Assemblée générale, dixième session, Cinquième Com-
mission, 498° séance, p. 70 (les italiques sont de moi); voir C.1.J. Recueil
1982, p. 473, par. 27). La Cour était censée être, et aux termes du statut du
Tribunal elle est, « ?organe judiciaire suprême qui pouvait statuer sur le
droit de la Charte»; «aucun organe n’était compétent pour régler les
autres différends au sujet desquels une demande de réformation était
recevable» (Nations Unies, Documents officiels de l’Assemblée générale,
dixième session, annexes, rapport de la Cinquième Commission, point 49
de l’ordre du jour, p. 43; voir C.L.J. Recueil 1982, p. 474, par. 28). Il est
intéressant de relever qu’on ne s’est pas borné à souligner que la Cour
était «l’autorité compétente en dernier ressort», ce qui devait par consé-
quent lui permettre de substituer son opinion sur le fond à celle du
Tribunal administratif puisqu’une opinion qui ne s’impose pas ne saurait
être donnée «en dernier ressort». Les auteurs du rapport de la Cin-
quième Commission ont aussi précisé que la juridiction de la Cour avait
été conçue de manière à englober l'intérêt légitime « à l'application cor-
recte de la Charte et du statut du personnel» (ibid.). On ne saurait dire
plus clairement que, d’après l’article 11 du statut du Tribunal, la Cour
est «l’autorité compétente en dernier ressort pour interpréter les dis-
positions ... du statut du personnel» fondées sur la Charte, c’est-à-dire
les règles fixées par l’Assemblée générale en vertu de l’article 101, para-
graphe 1, de la Charte, telle que celle qui est formulée dans la section IV,
paragraphe 5, de la résolution 37/126 de l’Assemblée générale.

Vu les termes utilisés dans le statut du Tribunal et les intentions susmen-
tionnées de ses rédacteurs, et compte tenu du fait que la Cour a estimé à
juste titre qu’elle peut «examiner les faits de la cause en toute liberté» et
«contrôler l’appréciation des faits par le Tribunal» (C.J. Recueil 1973,
p. 207, par. 85), j'estime que le présent avis de la Cour et ceux qu’elle a
donnés dans le même sens ne sont pas solidement fondés dans la mesure
où ils s’abritent derrière la conclusion suivant laquelle la Cour n’a «pas
pour rôle de refaire le procès ni d’essayer de substituer son opinion sur le
fond à celle du Tribunal...» (C.IJ. Recueil 1982, p. 356, par. 58; cette
conclusion est reprise aux paragraphes 27 et 89 du présent avis). Au
contraire, lorsqu’elle est saisie d’une affaire de ce genre, la Cour joue «un
rôle de réformation judiciaire. L’avis de la Cour doit avoir un caractère
réformateur.» Etant donné qu’une objection formulée à l'encontre d’un
jugement au motif que le Tribunal a commis une erreur de droit concer-
nant une disposition de la Charte «se rapporte non à la validité du juge-
ment mais a la décision sur le fond » prise par le Tribunal, ce motif confére
à la Cour «une véritable compétence d’appel» (Leo Gross, « Participa-
tion of Individuals in Advisory Proceedings before the International
Court of Justice: Question of Equality between the Parties», American
Journal of International Law, 1958, vol. 52, p. 36).

103
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 118

Telle est la conclusion à laquelle M. Oda, dans son opinion indivi-
duelle, et moi-même, dans mon opinion dissidente, étions parvenus
en 1982 dans l'affaire Mortished, après avoir étudié la genèse de l’article 11
du statut du Tribunal administratif; cette conclusion demeure exacte
aujourd’hui (voir C.L.J. Recueil 1982, p. 393-397, 468-470, 471, et l'opinion
individuelle de M. Oda en la présente espèce, par. 14-18). Elle est pleine-
ment justifiée par l'intention qui animait l’Assemblée générale lorsqu'elle
a adopté l’article 11 du statut du Tribunal administratif, telle qu’elle ressort
des citations des travaux préparatoires mentionnées ci-dessus et desdites
opinions relatives à l’affaire Mortished. Dans un tel cas, la Cour ale droit
— si ce n’est le devoir — de substituer son opinion sur le fond à celie du
Tribunal, et tant le Secrétaire général que le Tribunal sont tenus de rendre
leurs décisions conformes à l’avis de la Cour. Dans l’affaire Yakimetz, ce
qui est en cause, c’est « l’interprétation ou l'application » (voir la mauvaise
interprétation ou application) « du statut du personnel édicté en applica-
tion du chapitre XV de la Charte», que les rédacteurs de l’article 11 du
statut ont déclaré explicitement entrer dans la compétence de la Cour. La
Cour a tout pouvoir pour donner un avis sur le fond de cette question. Ne
pas le faire constitue un manquement à l'exercice d’une responsabilité qui
lui a êté valablement confiée par l’Assemblée générale.

On peut ajouter que la conception exclusive de sa compétence que la
Cour juge bon d’adopter en la présente affaire contraste de façon révéla-
trice avec la conception extraordinairement extensive qu’elle a jugé bon
d’adopter en l'affaire des Activités militaires et paramilitaires au Nicaragua
et contre celui-ci(C.LJ. Recueil 1984, p. 392; C.LJ. Recueil 1986, p. 14).

L’INTERPRÉTATION ERRONÉE QUE LE TRIBUNAL DONNE DE L’ARTICLE 101,
PARAGRAPHE 3, DE LA CHARTE

Dans la présente affaire, la principale erreur de droit que le Tribunal a
commise concernant une disposition de la Charte des Nations Unies ré-
side dans le fait qu’il n’a pas statué que le Secrétaire général n’avait pas
pris la candidature de M. Yakimetz équitablement en considération et
qu'il ne lui a pas par conséquent demandé de se conformer à une disposi-
tion réglementaire qui était contraignante pour lui et que l’Assemblée gé-
nérale avait adoptée en application du paragraphe 1 de l’article 101 de la
Charte. Mais le Tribunal a encore commis une autre erreur de droit, qui
concerne le paragraphe 3 de l’article 101 de la Charte. En fait, cette dispo-
sition introduit trois considérations «dominantes» pour le recrutement
du personnel: le travail, la compétence et l'intégrité, et il est ajouté : « Sera
dûment prise en considération l'importance d’un recrutement effectué sur
une base géographique aussi large que possible. » Cette considération de
moindre'importance n'implique en rien que le fait qu’un fonctionnaire
change de nationalité et moins encore le fait qu’il entreprend des dé-
marches révélant son intention d’essayer de changer de nationalité consti-

104
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 119

tuent des considérations pertinentes pour déterminer si ce fonctionnaire
répond aux conditions requises pour rester au service de l'Organisation.
Le Tribunal administratif a déclaré dans l’affaire Estabial (jugement
n° 310) que des considérations de répartition géographique ne doivent pas
pouvoir l'emporter lorsqu'il s’agit de décider d’une nomination qui doit
reposer sur une évaluation du travail, de la compétence et de l'intégrité du
fonctionnaire. Ces considérations dominantes de travail, de compétence
et d’intégrité doivent primer tout autant sur les considérations de nationa-
lité, qui ne sont même pas mentionnées dans la Charte.

Or, le Secrétaire général, dans les mesures qu’il a prises à l'égard de
M. Yakimetz, a pour sa part clairement donné du poids à ce qu’il a décrit
comme «les événements intervenus le 10 février 1983 et par la suite » (cette
date étant celle à laquelle M. Yakimetz a fait savoir au Gouvernement de
l’Union soviétique qu’il démissionnait de ses fonctions); dans les observa-
tions qu'il a présentées à la Cour le 26 juin 1985, le Secrétaire général a
reconnu que, dans leur ensemble, les circonstances dont il avait tenu
compte « englobaient manifestement l'intention du requérant de changer
de nationalité» (par. 14). Pour sa part, le Tribunal a énoncé comme suit
Pune des trois questions juridiques en l'espèce: «Les conséquences de
l’application du statut et du règlement du personnel de l'Organisation des
Nations Unies compte tenu de la législation des Etats-Unis relative à la
résidence et à la citoyenneté.» A ce sujet il a conclu:

«XII. Le requérant était en droit d’agir de la façon qu'il jugeait
répondre au mieux à ses intérêts, mais il doit accepter les consé-
quences de ses actes. Une autre conséquence de ses actes amène à se
demander si le requérant répondait aux conditions requises d’un
fonctionnaire international. Dans son jugement n° 326 (Fischman), le
Tribunal a évoqué une opinion largement répandue qui avait été
ainsi formulée dans un rapport de la Cinquième Commission de
l’Assemblée générale:

«Les fonctionnaires internationaux doivent véritablement re-
présenter fa culture et la personnalité du pays dont ils sont les res-
sortissants et … ceux qui choisissent de rompre les liens qui les
unissent à ce pays ne peuvent plus prétendre remplir les conditions
qui régissent l’emploi à l'Organisation des Nations Unies»,

et le Tribunal a considéré que cette position «{devait] continuer de
jouer un rôle déterminant à cet égard». Dans le même jugement,
le Tribunal a également cité un extrait de la circulaire
ST/AFS/SER.A/238 du 19 janvier 1954 où il est notamment in-
diqué que:

«La décision d’un fonctionnaire de conserver ou d’acquérir le
statut de résident permanent dans ... le pays [de son lieu d’affecta-
tion] ne va nullement dans le sens des intérêts de l'Organisation des
Nations Unies. Au contraire, cette décision peut nuire aux intéréts

105
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 120

de l'Organisation dans le cas des fonctionnaires recrutés sur le plan
international qui appartiennent à la catégorie des administra-
teurs...»

Les Etats-Unis d’ Amérique ayant accédé à la demande d’asile du
requérant, le problème de la renonciation par ce dernier à ses privi-
lèges et immunités avec l’autorisation du défendeur aurait dû se
poser, puisqu’une telle renonciation était nécessaire pour modifier
son type de visa conformément à la législation des Etats-Unis. Toute-
fois, aucun problème ne s’est apparemment posé dans l’immédiat et
i! semble qu’il n’ait jamais été demandé au défendeur d’accepter que
le requérant renonce à ses privilèges et immunités. De plus, un projet
de loi visant uniquement le cas personnel du requérant a été ultérieu-
rement présenté à la Chambre des représentants et au Sénat des
Etats-Unis.

XIII. Compte tenu de ce qui précède, le Tribunal conclut que fe
requérant était détaché pendant sa période de service à l'ONU et que
cette situation administrative, comme il a été dit plus haut, ne pouvait
être modifiée sans le consentement des trois parties en cause; le Tri-
bunal conclut également qu'aucun accord tacite n’existait entre le re-
quérant et le défendeur, entre le 10 février et le 26 décembre 1983, qui
aurait modifié le caractère de leurs relations.

XIV. C’est en ayant ces conclusions à l’esprit que le Tribunal a
examiné l’argument du requérant selon lequel il avait droit — droit
qui lui aurait été dénié — à ce que son cas soit « pris équitablement en
considération » conformément au paragraphe 5 de la section IV dela
résolution 37/126 de l’Assemblée générale en date du 17 dé-
cembre 1982.»

Une énigme posée par le jugement du Tribunal administratif, parmi
d’autres, provient de ce que le Tribunal ne précise pas quelle importance
peuvent avoir, dans son jugement, le paragraphe XII et les extraits qui s’y
trouvent du jugement n° 326 prononcé à la même époque en l'affaire
Fischman (jugement rendu à la même majorité, composée du président,
M. Ustor, et du vice-président, M. Sen). Dans ce dernier jugement, il est
question d’une «opinion largement répandue » mentionnée dans un rap-
port de la Cinquième Commission et selon laquelle le fonctionnaire inter-
national qui choisit de rompre ses liens avec son pays ne peut plus pré-
tendre remplir les conditions qui régissent l'emploi à l'Organisation des
Nations Unies. Quelle que soit la raison pour laquelle le Tribunal a in-
voqué, dans son jugement du 8 juin 1984 rendu en l’affaire Yakimetz, ce
qu'il avait dit en l’affaire Fischman le 17 mai 1984, il est clair que le Tri-
bunal a conclu que cette «opinion largement répandue» jouait «un rôle
déterminant à cet égard» (c’est-à-dire dans l'affaire Fischman) et, à pro-
pos de M. Yakimetz, qu’une «conséquence de ses actes» visant à essayer
de changer de nationalité amenait à se demander s’il «répondait aux
conditions requises d’un fonctionnaire international », compte tenu de la
doctrine exposée dans l'affaire Fischman et citée en l’espèce, doctrine qui

106
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 121

continuait à jouer un «rôle déterminant». Le Tribunal a d’autre part dé-
claré que c’est «compte tenu de ce qui précède » (par. XIII) et «ayant ces
conclusions à l'esprit » (par. XIV) — apparemment ses conclusions précé-
dentes et parmi elles celles l’amenant à se demander si M. Yakimetz ré-
pondait aux conditions requises — que le Tribunal avait examiné les
thèses du requérant suivant lesquelles il était en droit de s’attendre, droit
qui lui aurait été dénié, à ce que son cas fût pris équitablement en considé-
ration aux fins d’une nomination de carrière.

Le Tribunal, en concluant de la sorte, a commis une erreur de droit
concernant une disposition de la Charte des Nations Unies, a savoir le
paragraphe 3 de l’article 101. Comme je l’ai indiqué ci-dessus, un change-
ment de nationalité, et moins encore l’intention de changer de nationalité,
ne constitue pas ou ne devrait pas constituer une condition « déterminante»
pour le recrutement à l'Organisation. Un changement de nationalité
peut certes avoir un effet marginal sur les calculs de répartition par pays
mais il n’enlève rien aux qualités de travail, de compétence ou d’intégrité
d’un fonctionnaire. Il ne soulève pas la question de savoir si un « fonction-
naire international» répond aux «conditions requises» pour être main-
tenu au service de l'Organisation. Dans certaines circonstances, ce chan-
gement peut même prouver que l'intéressé a tenté d'éviter de recevoir des
«instructions [d’un] gouvernement [ou d’une] autorité extérieure à l’Orga-
nisation » ou de devoir y obéir. Ce sont d’ailleurs de telles circonstances
qu’invoque le requérant en l’espèce. Ses allégations, qui sont étayées par
certaines preuves, n’ont été ni réfutées ni même démenties. Cela ne si-
gnifie pas que le Secrétaire général a enfreint le paragraphe 3 de l’ar-
ticle 101 en tenant compte de l'intention de M. Yakimetz de changer de
nationalité; une telle intention faisait partie des circonstances dont il pou-
vait tenir compte au moment de prendre en considération le cas de
M. Yakimetz aux fins d’une nomination de carrière — si tant est qu'il l’a
véritablement pris en considération. Cela signifie que le Tribunal a en-
freint le paragraphe 3 de l’article 101 de la Charte en concluant que l’in-
tention de M. Yakimetz de changer de nationalité amenait à se demander
— ce qu’il a considéré comme « déterminant» — si M. Yakimetz répon-
dait aux conditions requises pour rester au service de l'Organisation.

Dans l'affaire Yakimetz, la Cour n’a naturellement pas à se demander si
le jugement rendu par le Tribunal administratif dans l’affaire Fischman
contient une erreur de droit concernant une disposition de la Charte; elle
doit se demander si le Tribunal, en s'appuyant sur le passage du jugement
rendu en l’affaire Fischman qui est cité dans le jugement rendu en l’affaire
Yakimetz, a introduit une erreur dans ce dernier jugement et, dans l’affir-
mative, s’il s’agit d’une erreur de droit concernant une disposition de la
Charte. Le Tribunal a estimé qu’il convenait de reprendre en l’affaire
Yakimetz certaines conclusions auxquelles il était parvenu en l’affaire
Fischman, conclusions qui accordent un «rôle déterminant» à la pré-
tendue «opinion largement répandue» quant aux conséquences juri-
diques à attribuer au changement de nationalité d’un fonctionnaire de
l'Organisation. Le Tribunal a ainsi donné à la conservation par un fonc-

107
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 122

tionnaire des Nations Unies de sa nationalité un caractère déterminant
ou dominant qui est incompatible avec les termes du paragraphe 3 de Par-
ticle 101 de la Charte. Les opinions exprimées au sein d’une commission
des Nations Unies, que celles-ci soient largement répandues ou non, ne
sont pas une source de droit et cela d’autant moins qu’elles dérogent aux
termes de la Charte. L'importance attribuée par le Tribunal administratif
à ces opinions constitue par conséquent une erreur de droit concernant
une disposition de la Charte. Cette erreur ne semble pas avoir eu un effet
décisif sur le jugement du Tribunal; c’est pourquoi elle peut être consi-
dérée comme un obiter dictum. Etant donné que la Cour, ainsi qu’elle le
reconnaît, est tenue de relever une erreur concernant une disposition de la
Charte, qu’elle ait ou non provoqué un mal-jugé et indépendamment de
son influence sur le dispositif du jugement du Tribunal, elle aurait dû dé-
clarer, à ce propos, que le Tribunal administratif avait commis une erreur
de droit concernant une disposition de la Charte. Il est d’autant plus re-
grettable que la Cour ait omis de le faire qu’ilimporte de faire respecter un
principe de la Charte essentiel pour préserver l'indépendance et la res-
ponsabilité exclusivement internationale du Secrétariat.
Parallèlement, il convient de souligner que la Cour

«relève à ce sujet que ladite «opinion largement répandue » traduit
un point de vue exprimé à la Cinquième Commission en 1953 par
quelques représentants, au cours de la huitième session de l’Assem-
blée générale, point de vue qui ne s’est jamais concrétisé dans une
résolution de celle-ci» (par. 84).

D'autre part, la Cour cite une déclaration du Secrétaire général qui
contraste fortement et agréablement avec la conclusion erronée du Tri-
bunal administratif exposée ci-dessus:

«Le défendeur ne considère certes pas que le maintien des rap-
ports avec un gouvernement national est une obligation contrac-
tuelle d’un fonctionnaire engagé pour une durée déterminée, qu’il

. soit détaché ou non, ni qu’une rupture entre un fonctionnaire et son
gouvernement constituerait en soi un motif de mettre fin à son enga-
gement de durée déterminée, qu'il soit détaché ou non. Il n’appar-
tient pas au défendeur d'approuver ou de désapprouver le transfert
d’allégeance du requérant. » (Par. 83.)

De même, dans ses motifs, la Cour s’est refusée à

«dire qu’un changement de nationalité, ou une tentative de change-
ment de nationalité, puisse être traité comme un facteur l’emportant
sur la considération « dominante» définie au paragraphe 3 de l’ar-
ticle 101 de la Charte» (par. 87).

Néanmoins, «tout bien considéré », la Cour, après avoir répété qu’elle n’a
pas pour rôle de substituer son opinion sur le fond à celle du Tribunal, se
refuse en fin de compte à conclure qu’une erreur de droit concernant une
disposition de la Charte a été commise sur ce point puisque le Tribunal a

108
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 123

établi que le cas de M. Yakimetz avait bien été pris «équitablement en
considération» et «par déduction que le Secrétaire général ne s’était pas
fait une idée fausse de l’effet du détachement » puisque «le Tribunal a dû
avoir présent à l'esprit le contenu du paragraphe 3 de l’article 101 de la
Charte lorsqu’il a examiné la question » (par. 89). La Cour conclut alors,
sans autre explication, que « de l’avis de la Cour, on ne saurait mettre en
cause ces constatations en invoquant une erreur de droit concernant les
dispositions de la Charte » (Ibid.).

La Cour prend donc soin de ne pas approuver le jugement du Tribunal
dans la mesure où il est dit qu’un changement ou une tentative de change-
ment de nationalité amène à se demander, ce qui est déterminant, si un
fonctionnaire répond aux conditions requises pour continuer d’être em-
ployé par l'Organisation. Comme le jugement du Tribunal sur ce point
important est si manifestement en contradiction avec la lettre et l’esprit de
la Charte, la Cour pouvait difficilement agir autrement.

Ce qui est intriguant, c’est que la Cour s’abstient de qualifier carrément
d’erreur de droit concernant une disposition de la Charte l'erreur mani-
festement commise par le Tribunal car elle a conclu: a) que le Tribunal a
établi que le cas de M. Yakimetz avait été pris équitablement en considé-
ration; b) que le Tribunal a établi « par déduction » que le Secrétaire gé-
néral ne s’était pas fait une idée fausse de l’effet du détachement et c) que
le Tribunal doit avoir eu «présent à l’esprit» le contenu du paragraphe 3
de l’article 101 de la Charte. La Cour semble estimer que ces constatations
du Tribunal ou ce que la Cour suppose qu’il avait présent à esprit com-
pensent, d’une certaine manière, l'interprétation nettement erronée que le
Tribunal a donnée du paragraphe 3 de l’article 101 de la Charte. Toute-
fois, à mon avis, en raisonnant de cette manière évasive la Cour montre
une fois de plus combien elle s’efforce d’éviter de reconnaître explicite-
ment que le Tribunal a commis des erreurs de droit concernant les disposi-
tions de la Charte.

Les efforts que fait la Cour pour expliquer l'erreur de droit commise par
le Tribunal au regard du paragraphe 3 de l’article 101 de la Charte sont
particulièrement peu convaincants étant donné que: s'agissant du
point a), ce que le Tribunal a « établi » ne se fonde sur aucun fait quel qu'il
soit; ce n’est qu’une déduction — comme l’admet le Tribunal — que le
Tribunal prétend faire du texte d’une lettre, texte qui réfute cette déduc-
tion (comme le font les circonstances de l’affaire). S'agissant du point b)
— constatation par la Cour que le Tribunal a établi « par déduction » que
le Secrétaire général ne s'était pas fait une idée fausse de l’effet du déta-
chement — la faiblesse du raisonnement du Tribunal, sur lequel la Cour
s’appuie, ressort de l’emploi de l'expression « par déduction». Ce qui est
établi «par déduction» ne peut l’emporter sur le contraire, lorsqu'il est
bien démontré, et les communications du Secrétaire général que cite
sir Robert Jennings montrent à l'évidence qu’au moment critique le Secré-
taire général se faisait précisément de l’effet du détachement l’idée fausse
que le Tribunal choisit de dire, par déduction, qu’il ne se faisait pas.
S'agissant du point c) — «le Tribunal a dû avoir présent à l’esprit» la

109
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 124

disposition du paragraphe 3 de l’article 101 de la Charte «lorsqu'il a exa-
miné la question» — il se peut bien qu'il en soit ainsi. Néanmoins il ne
s’agit pas de savoir si le Tribunal a songé aux termes du paragraphe 3 de
Particle 101 mais s’il y a songé correctement. S'il ne l’a pas fait et qu’il a
exprimé son erreur dans le jugement, il a commis une erreur de droit
concernant une disposition de la Charte. En réalité, c’est exactement ce
qu’il a fait en intégrant dans le jugement qu’il a rendu en l’affaire Yakimetz
la conclusion erronée à laquelle il était parvenu en l’affaire Fischman et
selon laquelle le changement de nationalité d’un fontionnaire du Secréta-
riat revêt un caractère déterminant ou dominant, ce qui est incompatible
avec les termes du paragraphe 3 de l’article 101.

Pour ces raisons, je regrette de devoir dire que, ce qui me gêne vraiment,
c’est que la Cour conclue qu’« on ne saurait mettre en cause ces constata-
tions en invoquant une erreur de droit concernant les dispositions de la
Charte». A mon avis, en s’abritant derrière l’obstacle juridictionnel
qu’elle a jugé bon de poser en postulat, la Cour a fermé les yeux sur les
erreurs de droit concernant les dispositions de la Charte commises par le
Tribunal administratif. Les perdants en l’affaire sont l’Organisation des
Nations Unies ainsi que son Secrétariat indépendant que la Charte est
destinée à protéger.

L’INTERPRETATION DONNÉE PAR LA COUR DE L'ARTICLE 100 DE LA CHARTE
ET L’ERREUR DE DROIT COMMISE PAR LE TRIBUNAL
CONCERNANT L'ARTICLE 100

La Cour rejette la thèse du requérant selon laquelle ie Tribunal aurait
commis une erreur de droit concernant le paragraphe 1 de l’article 100 de
la Charte, aux termes duquel:

«Dans l’accomplissement de leurs devoirs, le Secrétaire général et
le personnel ne solliciteront ni n’accepteront d'instructions d’aucun
gouvernement ni d'aucune autorité extérieure à l'Organisation. Ils
s’abstiendront de tout acte incompatible avec leur situation de fonc-
tionnaires internationaux et ne sont responsables qu’envers l’Organi-
sation.»

La Cour dit:

«L’argumentation du requérant repose sur les prémisses sui-
vantes : le Secrétaire général pensait ne pas pouvoir donner un quel-
conque nouvel engagement au requérant sans le consentement de
son ancien gouvernement d’origine; le Tribunal a conclu que c'était
bien là ce que pensait le Secrétaire général; cette idée était erronée en
droit, ce que le Tribunal a omis de dire. Or la Cour ne considère pas
que le Tribunal a conclu soit que telle était bien l’idée du Secrétaire
général soit que cette idée était ou aurait pu être juste. Compte tenu
de la nature de la décision que le Tribunal a effectivement prise au vu

110
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 125

des faits de la cause, il n’apparaît pas nécessaire d'examiner la ques-
tion plus avant.» (Par. 77.)

A mon avis l'interprétation lapidaire que la Cour donne du para-
graphe 1 de l’article 100 dans son application en l’espèce est indûment
limitative. Elle ne tient pas compte de l’importance que présente en l’es-
pèce la seconde phrase du paragraphe 1 de l’article 100. Elle est par ail-
leurs difficilement conciliable avec l’interprétation valable de l’article 100
que la Cour a donnée dans son avis consultatif en l'affaire de la Réparation
des dommages subis au service des Nations Unies.

On se souviendra que, dans cette décision marquante, la Cour a dé-
claré que l'Organisation des Nations Unies est habilitée à présenter une
réclamation internationale à raison du dommage causé à la victime, son
agent. Au cours de la procédure orale, M. G. G. Fitzmaurice a plaidé au
nom du Royaume-Uni en faveur d’une interprétation libérale de lar-
ticle 100 de la Charte, dans les termes suivants:

« Dans ses observations écrites, le Gouvernement du Royaume-
Uni a émis l’opinion que la base convenable peut être trouvée dans
l’article 100 de la Charte, qui, effectivement, crée une relation parti-
culière d’allégeance internationale des fonctionnaires vis-à-vis de
l’Organisation et qui, selon nous, créerait entre l'Organisation et ses
fonctionnaires un lien allant bien au-delà de la relation ordinaire de
maître à serviteur et qui peut fournir la base nécessaire à des réclama-
tions présentées par l'Organisation au nom des fonctionnaires eux-
mêmes, à raison du dommage qui leur a été causé.

Si nous suivons cet argument jusqu’au bout, nous verrons, je
pense, où ceci nous amène. Cette allégeance particulière se substitue
partiellement à l’allégeance normale due par le particulier à l'Etat
dont il est ressortissant et, dans toutes les matières intéressant les Na-
tions Unies, elle la remplace par une allégeance due exclusivement à
l'Organisation. Ainsi, dans les cas où le fonctionnaire dont il s’agit
subit un préjudice dans l’accomplissement du travail de l’Organi-
sation, tâche dans laquelle son allégeance est due uniquement à
l'Organisation et cela, au besoin, même contre l'Etat dont il est res-
sortissant, il semble que ce soit une conséquence non seulement
convenable mais même nécessaire d’une telle position que de
regarder l'Organisation comme ayant la capacité de présenter une
réclamation à raison du préjudice ou du dommage causé à ce fonc-
tionnaire ou à ses ayants droit.

A vrai dire, on pourrait aller plus loin et soutenir que l’article 100
de la Charte a pour effet la reconnaissance implicite par les Membres
des Nations Unies de l’existence nécessaire d’une telle capacité pour
que l'Organisation puisse être à même d’exercer ses fonctions d’une
façon convenable. Pour éclairer cette manière de voir considérons le
cas d’un fonctionnaire des Nations Unies qui est appelé, dans l’exer-
cice de ses fonctions, à agir d’une façon quel’ Etat dont il est ressortis-

111
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 126

sant désapprouve ou estime contraire à ses propres intérêts. Si, en ce
faisant, il subit un préjudice, l'Etat dont il est ressortissant, très pro-
bablement, se refusera à présenter une réclamation en son nom ou, en
tout cas, ne se sentira pas tenu de le faire. Par conséquent, à moins
que l'Organisation elle-même ne soit regardée comme possédant la
capacité de présenter la réclamation au nom de ces personnes, et ce à
raison du préjudice ou du dommage qui leur est causé, il va exister un
manque de protection convenable et une situation qui peut être pré-
judiciable au bon fonctionnement de l’Organisation, car si les fonc-
tionnaires des Nations Unies ont l'impression qu’ils ne peuvent
compter sur l'Organisation pour les protéger, au cas où ils subiraient
un dommage dans l’accomplissement de leur devoir, et s’ils doivent
compter, à supposer qu'ils puissent compter sur quelqu'un, sur l’Etat
dont ils sont ressortissants, pour les protéger, leur allégeance est ap-
pelée, dans la mesure de cet état de choses, à être partagée et le travail
de l'Organisation à en souffrir en conséquence. C’est précisément la
situation contre laquelle on avait eu Pintention de se prémunir par
l’article 100 de la Charte, et l’on doit considérer que les Membres des
Nations Unies avaient reconnu ce fait: pour présenter la chose autre-
ment, la capacité de Organisation de présenter une réclamation di-
rectement au nom de ses fonctionnaires, à raison des préjudices
qu'ils ont subis dans l’exercice de leurs fonctions, est véritablement le
complément nécessaire ou, si l’on veut, la contre-partie de l’allé-
geance exclusive qu’ils doivent à l'Organisation car on ne saurait de-
mander à un homme d’être fidèle à la seule Organisation internatio-
nale dans l'exercice de ses fonctions et cela même contre l'Etat dont il
est ressortissant et cependant s'attendre à ce qu’il continue à ne dé-
pendre que de cet Etat pour sa protection au cas où il subirait un
préjudice dans l’accomplissement desdites fonctions — tout particu-
lièrement si ... il peut être placé dans une situation particulièrement
dangereuse par la nature même de ces fonctions. Une telle situation
serait manifestement contraire au principe inséré dans la Charte et
de toute évidence inhérent au concept même des Nations Unies, à
savoir que l'Organisation et ses fonctionnaires doivent exercer leurs
fonctions sans aucun égard à des considérations de nationalité : car si
tel est leur devoir, encore faut-il qu’ils en aient les moyens, c’est-à-dire
que l'Organisation doit posséder les capacités qui lui sont nécessaires
pour atteindre cet objectif, ou si vous préférez, elle ne doit pas être
dépourvue des capacités en l’absence desquelles cette indépendance
pourrait se trouver atteinte.» (C.J. Mémoires, plaidoiries et docu-
ments, Réparation des dommages subis au service des Nations Unies,
p. 123-124.)

La Cour, sensible à ces arguments, a interprété l’article 100 de la Charte
comme suit:

« Eu égard à ses buts et fonctions précédemment indiqués, l’Orga-
nisation peut constater la nécessité — et a en fait constaté la néces-

112
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 127

sité — de confier à ses agents des missions importantes qui doivent
être effectuées dans des régions troublées du monde. De telles mis-
sions, par leur nature, exposent souvent les agents à des dangers ex-
ceptionnels auxquels les personnes ne sont pas exposées d’ordinaire.
Pour cette même raison, les dommages subis par ces agents dans ces
conditions se produiront parfois de telle manière que leur Etat na-
tional ne serait pas fondé à introduire une demande en réparation sur
la base de la protection diplomatique ou, tout au moins, ne serait pas
disposé à le faire. Tant afin d’assurer l’exercice efficace et indépen-
dant de ses fonctions que pour procurer à ses agents un appui effectif,
l'Organisation doit leur fournir une protection appropriée.

A cet effet, les Membres de l'Organisation ont contracté certains
engagements, dont les uns figurent dans la Charte et d’autres dans
des accords complémentaires. II n’est pas besoin de décrire ici le
contenu de ces accords, mais la Cour doit insister sur l’importance du
devoir de donner à l'Organisation «pleine assistance», accepté par
ses Membres dans l’article 2, paragraphe 5, de la Charte. Il faut se
souvenir que le fonctionnement efficace de l'Organisation, l’accom-
plissement de ses devoirs, l'indépendance et l'efficacité de l’œuvre de
ses agents exigent le strict respect de ces engagements. A cette fin, il
est nécessaire que, lorsqu’un manquement se produit, l'Organisation
soit en mesure d'inviter l'Etat responsable à remédier à ce manque-
ment et, notamment, d'obtenir de cet Etat réparation des dommages
que ce manquement peut avoir causés a l’agent de l'Organisation.

Pour que l’agent puisse s’acquitter de ses devoirs de façon satis-
faisante, il faut qu’il sente que cette protection lui est assurée par
l'Organisation et qu’il peut compter sur elle. Afin de garantir l’in-
dépendance de l’agent et, en conséquence, l’action indépendante de
l'Organisation elle-même, il est essentiel que l’agent, dans l’exercice
de ses fonctions, n’ait pas besoin de compter sur une autre protec-
tion que celle de l’Organisation (sauf, bien entendu, la protection
plus directe et plus immédiate due par |’Etat sur le territoire duquel
il peut se trouver). En particulier, il ne doit pas avoir à s’en remettre
à la protection de son propre Etat. Si tel était le cas, son indépen-
dance pourrait, contrairement au principe qu'applique l'article 100 de
la Charte, se trouver compromise. Enfin, il est essentiel que l’agent
— qu'il appartienne à un Etat puissant ou faible, à un Etat plus ou
moins touché par les complications de la vie internationale, à un Etat
en sympathie ou non avec sa mission —- sache que, dans l'exercice de
ses fonctions, il est placé sous la protection de l'Organisation. (Cette
assurance est encore plus nécessaire si l’agent est un apatride.)»
(C.LJ. Recueil 1949, p. 183-184; les italiques sont de moi.)

En ce qui concerne cette conclusion de la Cour, on a fait observer, il y a
longtemps déjà, que:

113
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 128

«L’étendue de l’interprétation que la Cour donne de l’article 100
est instructive. La Cour était prête à conclure, c’est d’ailleurs ce
qu’elle a fait, que, dans le cas relativement improbable où un agent de
l'Organisation subit dans l’exercice de ses fonctions un dommage
dans des circonstances de nature à engager la responsabilité d’un
Etat, ou plutôt dans le cas où un agent prévoit la possibilité qu’un tel
événement se produise, l'indépendance de cet agent risque d’être
compromise s’il ne peut compter sur la protection très limitée offerte
par la présentation d’une demande de réparation monétaire
post facto par l'Organisation et non par son Etat. Cette prise de posi-
tion de la Cour est importante au regard de l'attitude qu’elle pourrait
adopter en présence d’une infraction moins indirecte à l’article 100.»
(S. M. Schwebel, « The International Character of the Secretariat of
the United Nations», The British Year Book of International Law,
vol. XXX, 1953, p. 82.)

La décision rendue par le Tribunal administratif en l’affaire Yakimetz
ne constitue-t-elle pas une infraction plus directe à l’article 100? Si le Se-
crétaire général pensait, et toutes les preuves indiquent qu’il le pensait,
que le cas de M. Yakimetz ne pouvait pas être pris en considération aux
fins d’une nomination de carrière en l’absence du consentement du Gou-
vernement de l’Union soviétique, et comme le Tribunal administratif
avait omis de le constater malgré les preuves qui l’exigeaient, ces erreurs
pouvaient à mon avis être considérées comme des erreurs «concernant »
le paragraphe 1 de l’article 100 de la Charte. Il n’y avait pas erreur parce
que le Secrétaire général aurait sollicité ou reçu des instructions du Gou-
vernement de l’Union soviétique en violation de la première phrase de ce
paragraphe; en omettant de faire cette constatation le Tribunal n'avait
donc pas commis d’erreur. En revanche, si le Secrétaire général, en se mé-
prenant sur le poids à attacher au fait que l’Union soviétique n’avait pas
donné son consentement à la nomination de M. Yakimetz à un poste de
carrière avait ainsi donné une importance déterminante à l’attitude sovié-
tique, le Secrétaire général n’avait pas simplement commis une erreur de
droit. Il ne s’était pas acquitté de l’obligation que lui impose la seconde
phrase du paragraphe 1 de l’article 100: s’abstenir « de tout acte incompa-
tible avec [sa] situation de fonctionnaire international » qui n’est respon-
sable « qu’envers l'Organisation » ; en fait, il a laissé assumer la responsa-
bilité en la matière à un « gouvernement ou ... [à une] autorité extérieure à
l'Organisation ». C’est là que réside l’erreur commise concernant une dis-
position de la Charte. A mon sens, cette conclusion est conforme aux faits,
dans la mesure où ils ont été rapportés à la Cour, et au droit, tel que la
Cour l’a interprété dans l’affaire de la Réparation des dommages subis au
service des Nations Unies. Elle va également dans le sens du jugement
n° 431 rendu par le Tribunal administratif de l'Organisation internatio-
nale du Travail en l’affaire Rosescu. Le fait que le Tribunal administratif a
omis de relever cette erreur constitue une erreur de droit concernant une
disposition de la Charte.

114
DEMANDE DE REFORMATION (OP. DISS. SCHWEBEL) 129

UN ETAT EST-IL EN DROIT D’EXIGER QUE TOUS SES RESSORTISSANTS
ENGAGES PAR L’ORGANISATION DES NATIONS UNIES LE SOIENT
DANS LE CADRE D’UN DETACHEMENT ?

La Cour, dans son avis, se borne à faire allusion aux droits et devoirs de
l'Etat à l’égard de ses ressortissants détachés auprès du Secrétariat de
l'Organisation des Nations Unies, bien que cette question ait été évoquée
au cours de l’instance. Deux observations peuvent être faites à ce propos.
En premier lieu, comme le déclare à juste titre le Gouvernement du Ca-
nada dans son exposé écrit:

«pour être conforme aux dispositions de la Charte, le détachement
doit être interprété comme un arrangement aux termes duquel une
personne met ses services à la disposition du Secrétariat des Na-
tions Unies et l’Etat Membre concerné donne de son côté à cette per-
sonne le droit de reprendre son travail antérieur. Toute interpréta-
tion qui vise à donner aux Etats Membres un droit de veto sur une
décision de dotation du Secrétaire général va à l’encontre de la
Charte.

Le Secrétaire général a manifestement un intérêt légitime à
consulter les Etats Membres au sujet des nominations, de façon à as-
surer à l'Organisation les services de personnes possédant les plus
hautes qualités de travail, de compétence et d’intégrité, ou encore
pour chercher à recruter du personnel de manière à améliorer la ré-
partition géographique des employés du Secrétariat. En fait, la rela-
tion d’un employé avec le pays dont il a la nationalité est un facteur
qui peut être pris en considération lorsqu'il s’agit de déterminer dans
quelle mesure cette personne satisfait aux prescriptions de l’ar-
ticle 101. Les vues de l’Etat Membre à cet égard peuvent être un fac-
teur pertinent; elles ne peuvent toutefois être le seul critère sur lequel
s’appuient les décisions du Secrétaire général en ce qui concerne les
détachements.

S’il était décidé de ne pas nommer ou réengager un employé uni-
quement du fait du non-consentement du pays dont l’employé a la
nationalité, voire du non-consentement de tout autre Etat Membre,
cette décision serait contraire aux articles 100 et 101 de la Charte des
Nations Unies. »

En second lieu, la politique suivie par certains Etats d’Europe orientale
qui demandent que tous leurs ressortissants engagés au Secrétariat de
l'Organisation des Nations Unies le soient au titre de contrats de durée
déterminée est difficilement conciliable avec la Charte. (Le rapport du
Secrétaire général relatif 4 la composition du Secrétariat (A/41/627,
p. 36-39, du 27 septembre 1986) indique que la proportion des ressortis-
sants de l’Union soviétique titulaires de contrats de durée déterminée est
de 100 pour cent, qu’elle est de 32 pour cent pour ceux de la Chine, de
18,5 pour cent pour ceux de la France, de 14 pour cent pour ceux du
Royaume-Uni et de 16,4 pour cent pour ceux des Etats-Unis d'Amérique.)

115
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 130

Un Etat Membre de l'Organisation des Nations Unies respecte-t-il ses
obligations en vertu du paragraphe 2 de l’articte 100 de la Charte, aux
termes duquel il «s’engage à respecter le caractère exclusivement interna-
tional des fonctions du Secrétaire général et du personnel et à ne pas cher-
cher à les influencer dans l’exécution de leurs tâches », quand il demande
que tous ses ressortissants engagés au Secrétariat soient détachés de la
fonction publique? Peut-on supposer que ceux-ci, à même de s'acquitter
de leurs obligations, ne «solliciteront ni n’accepteront d'instructions
d’aucun gouvernement ni d’aucune autorité extérieure à l'Organisation »
et qu’ils «s’abstiendront de tout acte incompatible avec leur situation de
fonctionnaires internationaux [qui] ne sont responsables qu’envers l’Or-
ganisation » ?

Au vu de ces considérations, il faut se féliciter que le rapport du
«groupe des Dix-huit» contienne une recommandation selon laquelle
«la proportion des nationaux titulaires de contrats de durée déterminée
ne devrait dépasser pour aucun Etat Membre 50 pour cent du nombre
total des nationaux du même Etat employés par l'Organisation» (Na-
tions Unies, Documents officiels de l'Assemblée générale, quarante et
unième session, supplément n° 49, A/41/49, rapport du groupe d’experts
intergouvernementaux de haut niveau chargés d'examiner l'efficacité
du fonctionnement administratif et financier de l'Organisation des Na-
tions Unies, p. 22). Il faut également se féliciter, mais pour d’autres rai-
sons, que le 8 avril 1986 la District Court for the Eastern District
of Pennsylvania, aux Etats-Unis, ait déclaré inconstitutionnel, dans
l'affaire Hinton c. Devine (Civ. n° 84-1130), I’« International Organiza-
tions Employees Loyalty Program» créé en application du décret-loi
n° 10422 du 9 janvier 1953. Il semble que le Gouvernement des Etats-
Unis ait décidé de ne pas recourir contre cette décision et qu’il ait inter-
rompu le programme d’enquéte visé dans le décret-loi n° 10422 (voir
Mark A. Roy, «U.S. Loyalty Program for Certain UN Employees Declared
Unconstitutional », American Journal of International Law, vol. 80, 1986,
p. 984).

Jestime que les observations que M. Dag Hammarskjéld, le regretté
Secrétaire général de l'Organisation des Nations Unies, a formulées sur la
question du détachement sont tout aussi valables aujourd’hui — sous
Pangle des conclusions qu’il en tire du point de vue juridique et poli-
tique — qu’elles l’étaient lorsqu'il les a exposées au cours de la célèbre
conférence qu’il a donnée devant l’Assemblée générale de l’Université
d'Oxford le 30 mai 1961:

« Un risque de pression des autorités nationales sur le fonction-
naire international peut également résulter, de manière un peu plus
subtile, des termes et de la durée de son engagement. Un fonction-
naire national détaché par son gouvernement pour un an ou deux
auprès d’une organisation internationale est à l'évidence dans une
position qui est psychologiquement — et, pourrait-on dire, politique-
ment — différente de celle du fonctionnaire international permanent

116
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 131

qui n’envisage pas de poursuivre sa carrière au sein de sa fonction
publique nationale. C’est ce que la commission préparatoire a re-
connu à Londres en 1945 puisqu’elle a conclu qu’« on ne peut pas
compter ... que les membres du personnel subordonneront entiére-
ment les intérêts particuliers de leur pays à l’intérêt international s’ils
ne sont que détachés provisoirement d’administrations nationales et
s’ils continuent à dépendre d’elles pour leur avenir ». Or on a fait va-
loir récemment qu'il fallait changer le système actuel, dans lequel
prévalent les nominations permanentes et les postes de carrière, en
un système où prédomineraient les nominations de durée déterminée
qui seraient accordées principalement à des fonctionnaires détachés
par leur gouvernement. Ce sont les gouvernements qui se montrent
peu enclins à mettre des fonctionnaires à la disposition du Secrétariat
pour de longues périodes qui défendent cette idée et qui semblent
d’autre part considérer — pour des raisons de principe ou du moins
de psychologie «réaliste» — le fonctionnaire international comme
étant en premier lieu un fonctionnaire national représentant son
pays et l'idéologie de celui-ci. Selon ce point de vue, il faudrait voir
dans la fonction publique internationale un secrétariat «intergou-
vernemental» composé principalement de fonctionnaires natio-
naux fournis par leur gouvernement et non un secrétariat «internatio-
nal», comme on l’a imaginé du temps de la Société des Nations et
comme on continue à l’imaginer, et c’est dans ce sens qu'il faudrait
la développer. A la lumière de ce que j'ai déjà dit au sujet des dis-
positions de la Charte, il est inutile que je démontre que cette concep-
tion va tout à fait à l'encontre des principes énoncés aux articles 100
et 101.

Cela ne revient pas à dire qu’il n’y a pas de place au Secrétariat
pour un nombre raisonnable de fonctionnaires «détachés». Il a
d’ailleurs été reconnu qu’il était hautement souhaitable de disposer
d’un certain nombre de fonctionnaires mis en disponibilité pour de
brèves périodes par leur gouvernement et spécialement affectés à des
tâches déterminées demandant une formation diplomatique ou tech-
nique. L'expérience a montré que ces fonctionnaires détachés, res-
pectueux des obligations que leur impose la Charte, rendent de pré-
cieux services mais il va de soi qu’il est de bonne politique d’éviter
autant que possible de leur attribuer des tâches qui les mettraient, eux
ou les parties concernées, dans une situation embarrassante en raison
de leur statut et de leur nationalité. Toutefois, cela n’a rien à voir avec
un secrétariat dont une large partie — disons plus d’un tiers — serait
composée de fonctionnaires engagés pour de courtes périodes. Si le
Secrétariat comptait une si grande proportion de fonctionnaires dé-
tachés parmi son personnel, cela risquerait d’affecter gravement sa
capacité de jouer le rôle d’organe exclusivement soucieux de ses res-
ponsabilités internationales. En particulier, s’il existait des doutes
quant aux principes régissant l’emploi de ces fonctionnaires, dans
Pesprit des gouvernements dont leur avenir pourrait dépendre, les

117
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 132

notions qui sont à la base de la Charte risqueraient de s’en trouver
gravement compromises et la fonction publique internationale, telle
qu’elle a évolué à la Société des Nations puis à l'Organisation des
Nations Unies jusqu’à présent, risquerait d’être détruite. » (The Inter-
national Civil Servant in Law and in Fact, Clarendon Press, Oxford,
1961, p. 17-19.)

POSSIBILITÉ DE TENIR DES AUDIENCES DANS LES AFFAIRES DE CE GENRE

Comme il est indiqué dans l’avis de la Cour, il a été décidé de ne pas
tenir d’audiences en l’espèce, ce qui se comprend d’autant plus que ni le
Secrétaire général ni M. Yakimetz n’en avaient fait la demande. Toutefois,
si des audiences avaient eu lieu, certains points de fait importants auraient
peut-être pu être éclaircis. Quoi qu’il en soit, la Cour aurait pu décider de
tenir des audiences en l’espèce et elle sera libre de prendre une telle déci-
sion dans d’autres affaires de cet ordre. Il est un point qui a fait l’objet d’un
certain malentendu mais sur lequel le Secrétaire général me semble avoir
utilement fait la lumière lorsqu'il a déclaré:

«L'une des objections à Pencontre de l’actuel système de réforma-
tion par le biais d’avis consultatifs de la CIJ tient au fait que la procé-
dure de la Cour risque d’être «tronquée ». Comme on n’a pas trouvé
de moyen qui permettrait aux requérants de se présenter devant la
Cour, par l'intermédiaire d’un conseil, au cours d’une procédure
orale, l’Assemblée générale, dans la résolution par laquelle elle a
adopté l’article 11 du statut du Tribunal administratif des Na-
tions Unies (957 (X), par. 2), a recommandé que les Etats et le Secré-
taire général s’abstiennent de présenter des exposés oraux à la CI
dans le cadre d’une telle procédure. Jusqu’à présent le Secrétaire
général et tous les Etats intéressés se sont conformés à cette recom-
mandation, mais l’on s’est inquiété du fait que cet état de choses ne
permettait pas à la Cour de suivre sa procédure normale, et l’on
a fait valoir que dans certains cas une procédure orale pourrait être
nécessaire pour exposer convenablement l'affaire, et que toute la
procédure était ainsi à la merci de tout Etat qui pourrait insister
pour exercer son droit de faire un exposé oral conformément au
paragraphe 2 de l’article 66 du Statut de la CIJ (ce qui placerait le
requérant dans une position d’infériorité telle que la Cour mettrait
presque certainement fin à la procédure).

Toutefois, il semblerait que ces problèmes de procédure puissent
être surmontés. En application du paragraphe 2 de l’article 11 du
statut du Tribunal administratif des Nations Unies, le Secrétaire gé-
néral est tenu de transmettre à la Cour l’opinion exposée par le requé-
rant dans la procédure devant le Tribunal au sujet de laquelle l’avis
de la Cour est demandé. A l’occasion des «recours » formés jusqu’à
présent auprès de la Cour conformément à l’article 11 du statut du

118
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 133

Tribunal administratif des Nations Unies et de l’unique recours
formé conformément à l’article XII du statut du Tribunal adminis-
tratif de POIT, l'opinion du requérant a été présentée à la Cour par
l'intermédiaire du chef de secrétariat intéressé (le Secrétaire general
de l'Organisation des Nations Unies et le Directeur général
de l'Unesco respectivement), qui a transmis directement à la Cour
toutes les communications écrites reçues du requérant ou de son
conseil, sans y apporter la moindre modification et sans les censurer.
De la même façon, s’il devait y avoir une procédure orale, le conseil
choisi par le requérant (et rencontrant l’agrément de la Cour) pour-
rait se présenter devant la Cour, en tant que représentant spécial du
Secrétaire général, pour exposer l’opinion du requérant. En ce qui
concerne cette proposition, le Président de la Cour a indiqué que la
Cour, qui a insisté a plusieurs occasions sur le maintien du principe
de l’égalité entre les parties, continuera d’en tenir compte pour déter-
miner sa propre procédure dans chaque espèce.

Que l’article 11 du statut du Tribunal administratif des Na-
tions Unies soit ou non maintenu tel quel, ou que son application soit
limitée aux procédures engagées par les Etats ... ou encore qu’un
nouveau type de renvoi à la Cour soit prévu ... l’Assemblée générale
pourrait envisager de modifier la recommandation figurant dans sa
résolution 957 (X) dans le sens indiqué... Cette recommandation
devrait étre formulée en termes suffisamment vagues pour qu’elle
puisse également s’appliquer aux réformations demandées en vertu
de l’article XII du statut du Tribunal administratif de POIT. » (Rap-
port du Secrétaire général relatif à la possibilité de créer un tribunal
administratif unique, A/C.5/397, par. 88-90.)

(Signé) Stephen M. SCHWEBEL.

119
